Citation Nr: 1447476	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-41 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a substantive appeal of a denial of the claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance was timely filed.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment.

3.  Entitlement to special monthly compensation based on aid and attendance.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from July 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision and a November 2009 rating decision of the VA Regional Office (RO) in San Diego, California.  

The Veteran requested a hearing before a Decision Review Officer as to the timeliness issue, but withdrew his request for a hearing in February 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

As explained in the decision below, the issues of entitlement to effective dates earlier than April 2, 2008, for the awards of entitlement to automobile and adaptive equipment and special monthly compensation based on aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to specially adapted housing being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the Veteran's claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance.  The Veteran was properly notified of the RO's decision and his appellate rights in a letter dated June 19, 2007.
 
2.  In September 2007, the Veteran submitted a notice of disagreement (NOD) with the RO's determination and on April 23, 2008, the RO mailed a statement of the case (SOC) to the Veteran at his correct address of record. 

3.  The Veteran's substantive appeal was received by VA on June 24, 2008, more than 60 days from the date the RO mailed the SOC to the Veteran's correct address of record, and more than one year from the date he was properly notified of the June 2007 rating decision.

4.  The postmark of the Veteran's substantive appeal is not of record; the postmark date is presumed to be five days prior to the date of receipt of the document by VA.

5.  Presuming that the postmark date is five days prior to June 24, 2008, the Veteran's substantive appeal was timely.  

6.  A March 2011 rating decision granted entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance, effective April 2, 2008.
 

CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal of a denial of the claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance was timely filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2014).

2.  The claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance are moot and are dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination of the issue being decided, and the dismissal of the underlying claims, no discussion of VA's duty to notify and assist is necessary.

      A.  Timeliness of Substantive Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2014).  Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2014).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2014).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

A response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a).
A June 2007 rating decision denied the Veteran's claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance.  The Veteran was properly notified of the RO's decision and his appellate rights in a letter dated June 19, 2007.
 
In September 2007, the Veteran submitted a timely NOD as to those issues.  On April 23, 2008, the RO mailed an SOC to the Veteran at his correct address of record. 

The Veteran's substantive appeal was received by VA on June 24, 2008, more than 60 days from the date the RO mailed the SOC to the Veteran's correct address of record, and more than one year from the date he was properly notified of the June 2007 rating decision.  The postmark for the Veteran's substantive appeal is not of record.

Based on a review of the evidence, the Board concludes that the Veteran's substantive appeal was timely.  As noted above, in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In this case, five days prior to the date of receipt is within the 60 day period of the April 23, 2008, SOC.  Consequently, as a response postmarked prior to the expiration of the applicable time limit is accepted as having been timely filed, the Board concludes that the Veteran's substantive appeal as to the issues of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance was timely.  

B.  Entitlement to Automobile and Adaptive Equipment or Adaptive Equipment and Special Monthly Compensation based on Aid and Attendance

Since the Board has concluded that the Veteran timely perfected an appeal of the issues of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance, the Board has jurisdiction over those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.200 (2014).  However, following a later filed claim, the RO granted those issues.  Specifically, in a March 2011 rating decision, the RO granted entitlement to automobile and adaptive equipment and special monthly compensation based on aid and attendance with an effective date of April 2, 2008.  .

The RO's grant renders the issues moot.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.202 (2014).  Here, as a result of the RO's action, there no longer remains a case or controversy before the Board.  Therefore, the appeals seeking entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance are dismissed.

The RO has assigned effective dates of April 2, 2008, to the award of these issues. Since the Board's decision above finds the June 24, 2008, substantive appeal to be timely, the record raises the issues of whether the Veteran is entitled to earlier effective dates for the awards of seeking entitlement to automobile and adaptive equipment and special monthly compensation, since the Veteran timely perfected an appeal of the underlying issues based on his 2006 claims.  As the RO has not adjudicated these issues in the first instance, the Board is precluded from taking any adjudicatory action on them.  Thus, as noted in the Introduction, the Board is referring the effective date issues to the AOJ for further consideration.


ORDER

A substantive appeal as to the claims of entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance was timely filed.

The claims for entitlement to automobile and adaptive equipment or adaptive equipment and special monthly compensation based on aid and attendance are dismissed.

REMAND

Regrettably, a remand is necessary for the remaining issue on appeal.  In the Veteran's May 2011 substantive appeal, he requested an in-person (i.e., Travel Board) before a Veterans Law Judge (VLJ).  Therefore, a remand is necessary to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


